 U.S. TSUBAKI, INC.  327U.S. Tsubaki, Inc., Roller Chain and Automative Di-visions, Petitionerand U.S. Steelworkers of America,and its Local 7912, AFLŒCIO, CLC. Case 1ŒUCŒ710 June 13, 2000DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME On May 23, 1997, the Regional Director for Region 1 issued a Decision and Order dismissing the petition for unit clarification.  Thereafter, the Employer filed a timely request for review of the Regional Director™s Decision and Order, which the Union opposed.  On October 27, 1997, the Board granted the request for review.  Both the Employer and the Union filed briefs on review.  The Employer, a manufacturer of roller chains, engineering chains, sprockets, power transmission units, and automo-tive timing chains, seeks to clarify the historical bargain-ing unit of production and maintenance employees at its plant in Holyoke, Massachusetts.1  Specifically, the Em-ployer-Petitioner asks the Board to clarify the present unit by limiting it to employees employed by its Roller Chain Division at its Holyoke facility and by finding appropriate a separate unit consisting of employees em-ployed by its Automotive Division at its Chicopee, Mas-sachusetts location.  That Chicopee unit would be de-fined as: All full and regular part-time production and mainte-nance employees, group leaders, and watchmen em-ployed at the Employer™s 106 Longsack Drive, Chicopee, Massachusetts location, but excluding office clerical employees, technical and professional employ-ees, guards and supervisors as defined in the Act.  The Union asserts that the collective-bargaining unit should remain a single two-division unit, with the unit description covering both the Roller Chain Division at the Chicopee facility and the Automotive Division at the Holyoke facility. The facts are set forth fully in the attached decision of the Regional Director.  Briefly, the facts demonstrate that two independent divisions of the Employer, the Roller Chain and the Automotive Divisions have been housed at the Employer™s Holyoke, Massachusetts facility.  The employees of both divisions were included in the same bargaining unit covered by the same collective-bargaining agreement.  One of those divisions, the Automotive Division, has now moved to a new location approximately 5 miles away in Chicopee, Massachu-setts.2                                                                                                                        1 The historical collective-bargaining unit currently has the follow-ing unit description: All full-time and regular part-time production and maintenance employees, group leaders, and watchmen employed at the Em-ployer™s 821 Main Street, Holyoke, Massachusetts location, but excluding office clerical employees, technical and professional employees, guards and supervisors as defined in the Act. In support of its petition, the Employer argues that, under Gitano Distribution Center, 308 NLRB 1172 (1992), the relocation of the Automotive Division to Chicopee created a rebuttable presumption that it is a separate appropriate unit and the Union has not rebutted this presumption by demonstrating a community of inter-est between the employees at the two locations.  The Union argues that that the Board™s Gitano analysis is limited to relocations causing the merger of represented and unrepresented employees at a new facility, and that, in the instant case, the Union represents both sets of em-ployees.  The Union also argues that, if the Gitano analy-sis is applicable, there is sufficient evidence of a com-munity of interest between the Roller Chain and Auto-motive Division employees to rebut the single-facility presumption. The Regional Director declined to apply Gitano, find-ing instead, that the Board will clarify a historical unit only if recent, substantial changes have so negated the employees™ community of interest as to render the exist-ing single unit inappropriate.  Lennox Industries, 308 NLRB 1237 (1992); Rock-Tenn Co., 274 NLRB 772 (1985).  Noting that, in Armco Steel Co., 312 NLRB 257 (1993), the Board applied Gitano in unit clarifications, the Regional Director found the analysis inappropriate here because both Gitano and Armco involved the merger of represented employees with unrepresented employees, while in the instant case, no unrepresented employees were involved in the relocation to Chicopee.  In view of the long history of collective bargaining in the existing unit, the Regional Director applied Rock-Tenn Co., supra, and concluded that the Employer failed to demonstrate the recent and substantial changes necessary to support a unit clarification petition.  She concluded that the factors of commonality that existed before the relocation, although they may be few, continue to exist after the move.   For the following reasons, we find that the Regional Director erred in failing to apply the Gitano test.  We further find that, under that test, the collective-bargaining unit should be clarified into two separate units of em-ployees at the Holyoke and Chicopee facilities, respec-tively. In Gitano, the Board stated that, when an employer transfers a portion of its employees at one location to a new location, the new facility is presumptively a separate unit.3  If the presumption is not rebutted, the Board ap-plies   2 Approximately 150 bargaining unit employees work in the Roller Chain division, while approximately 79 work in the Automotive Divi-sion. 3 308 NLRB at 1175. The Gitano analysis begins with the Board™s long-held rebuttable presumption that the new facility is a separate appropriate unit.  Prior to Gitano, the Board required that, in order to 331 NLRB No. 47  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  328 a simple fact-based majority test to determine whether 
the [employer] is obligated to recognize and bargain 
with the union as the representative of the unit at the 

new facility.  If a majority of the employees in the unit 
at the new facility are transf
erees from the original bar-
gaining unit, we will presume that those employees 
continue to support the union and find that the em-
ployer is obligated to recognize and bargain with the 
union as the exclusive collective-bargaining representa-
tive of the employees in the new unit.  Absent this ma-
jority showing, no such presumption arises and no bar-
gaining obligation exists. 
 Thus, 
Gitano
 sets forth the rule to be applied in situations, 
like the instant case, where an employer has transferred 
some portion of unit employees to a new facility.  In con-
trast, Rock-Tenn
 and 
Lennox, relied on by the Regional Di-
rector, each involved an attempt to clarify an existing single 
combined unit of employees at more than one facility fol-
lowing a reorganization.  No unit employees were relocated 

to another facility.  In those circumstances the Board con-
sidered whether recent changes in organizational structure 
and operations were of such a significant nature so as to 
override the parties™ long history of bargaining in a single 
combined unit. 
 We find no merit to the Union™s contention that 
Gitano
 is limited to situations involving a merger of represented 

with unrepresented employees.  In 
Armco Steel Co
., su-pra at 259Œ260 (1993), the Board rejected the contention 
that 
Gitano
 limited unit clarification proceedings to a 
determination of the inclusion or exclusion of relocated 
employees vis-à-vis the unit from which they came and 
applied the 
Gitano
 analysis to determine the appropriate-
ness of a separate unit of the relocated employees.  The 
Board found that: 
[Gitano
] also requires an analys
is of whether the relo-
cated employees, together with any new employees, 

would constitute an appropriate unit.  Such unit scope 
issues are as readily resolvable in UC [unit clarifica-
tion] proceedings as they are in any other type of repre-

sentation proceeding.  And, resolution of all the 
Gitano
 matters in a UC proceeding would frequently be pref-

erable to their resolution in an unfair labor practice pro-
ceeding.  Id. at 259. 
Thus, in 
Armco
, the Board relied heavily on the expediency 
and efficiency of utilizing unit clarification proceedings in 

resolving unit scope and majority status issues.  These con-
cerns are paramount even in the absence of unrepresented 
                                                                                            
                                                           
justify removing a group employed at an extension or spinoff of the 
employer™s operations, the petitioner 
would have the burden of demon-
strating that the group was sufficiently
 dissimilar from the remainder of 
the unit.  Coca-Cola Bottling Co. of Buffalo
, 299 NLRB 989, 990 
(1990), enfd. 936 F.2d 122 (2d Cir. 1991), supplemental decision 313 
NLRB 1061 (1994), enf. denied 55 F.3d 74 (2d Cir. 1995), supplemen-
tal decision 325 NLRB 312 (1998), enfd. in part 191 F.3d 316 (2d Cir. 
1999). 
employees.  Moreover, in 
Mercy Health Services
, 311 
NLRB 367 (1993), the Board applied a 
Gitano
 analysis 
where two registered nurses were transferred to an off-site 
location from the main hospit
al in order to create a new 
dialysis treatment unit.  There were no unrepresented em-
ployees at this new facility.  Accordingly, we find that the 
Gitano
 analysis is appropriate to determine whether the 
Automotive Division at the Employer™s Chicopee facility is 
a separate, appropriate unit.
4 Under 
Gitano
 we start with the rebuttable presumption 
that the new facility is a separate appropriate unit.  In 

determining whether the presumption has been rebutted, 
the Board looks at such fact
ors as central control over 
daily operations and labor relations, including the extent 

of local autonomy; similarity of employee skills, func-
tions and working conditions; degree of employee inter-
change; distance between locations and bargaining his-
tory, if any.  
Esco Corp
., 298 NLRB 837 (1990).   
As noted by the Regional Director, the two divisions 
have operated independently since the Automotive Divi-

sion made the 5-mile move to Chicopee.  They have 
separate managerial hierarchies, separate training and 
quality control procedures, and separate overtime and 
vacation seniority.  The two divisions™ managers and 
supervisors have no role in
 each other™s discipline or 
hiring.  Each division handles union grievances sepa-

rately, with guidance from the corporation™s central hu-
man resources department.  
There is limited interchange between the two divi-
sions. Five to six employees have transferred from the 

Roller Chain Division to the Automotive Division since 
the move.  Temporary reassignments, however, are in-
frequent. 
There is a history of common collective bargaining 
since the creation of the Au
tomotive Division in 1989.  
The two divisions were part of the same bargaining unit 
and had been covered by the same collective-bargaining 
agreement.  Due to being su
bject to the same collective-bargaining agreement, employees of both divisions have 
almost identical terms and conditions of employment, 
except that the contract prov
ides piece rate incentive bo-
nuses for Roller Chain employees.  The collective-
bargaining agreement also pr
ovides that employees in 
either division can bid on job openings in the other.  
However, even prior to the relocation, the two divisions 
were individually represented in negotiations with the 
Union. 
    4 The Union requested that this case be remanded for further deter-
mination by the Regional Director if the Board further determines that a 
Gitano analysis should have been applied.  The Union™s request is 
denied as the record, exceptions, a
nd briefs adequate
ly present the facts, issues, and positions of the parties with respect to application of 

Gitano to the facts here. 
 U.S. TUSBAKI, INC. 329Under the circumstances here, we find that the 
presumption of a separate, appropriate unit at the 
Chicopee facility has not been rebutted.  Rather we find 
that the two divisions have operated independently such 
that separate units at the Chicopee and Holyoke facilities 
are appropriate.
5  We, therefore, reverse the Regional 
Director™s decision and find that the unit should be 
clarified and that two separate collective-bargaining 
units located at Chicopee and 
Holyoke are appropriate.  
Since all of the unit employees at Chicopee are 
transferees from the original 
bargaining unit, we find 
that the Union continues to represent the employees in 

both the Holyoke and the Chicopee bargaining units. 
ORDER The National Labor Relations Board clarifies the col-
lective-bargaining unit represented by the U.S. Steel-
workers of America, and its Local 7912, AFLŒCIO, 
CLC, to provide that the following units of employees 
constitute separate appropriate collective-bargaining 
units: 
 All full and regular part-time production and Mainte-

nance employees, group leaders, and watchmen Em-
ployed at the Employer™s 106 Longsack Drive, 

Chicopee, Massachusetts location, but excluding office 
clerical employees, technical
 and professional employ-
ees, guards and supervisors as defined in the Act. 
All full-time and regular part-time production and 

maintenance employees, group leaders, and watchmen 
employed at the Employer™s 821 Main Street, Holyoke, 

Massachusetts location, but excluding office clerical 
employees, technical and professional employees, 
guards and supervisors as defined in the Act. 
APPENDIX 
REGIONAL DIRECTOR™S DECISION AND ORDER 
Upon a petition duly filed under Section 9(b) of the National 
Labor Relations Act, as amended,
 a hearing was held before a 
hearing officer of the National Labor Relations Board (the 
Board). In accordance with the provisions of Section 3(b) of the Act, 
the Board has delegated its authority in this proceeding to the 
Regional Director. Upon the entire record in this proceeding, I find 
1.  The hearing officer's rulings made at the hearing are free 
from prejudicial error and are hereby affirmed. 
2.  The Employer-Petitioner is
 engaged in commerce within 
the meaning of the Act, and it will effectuate the purposes of 

the Act to assert jurisdiction in this matter. 
3.  The Employer-Petitioner is
 an Illinois corporation with 
facilities located throughout the 
United States.  The instant 
petition involves its manufacturing facilities in Holyoke and 
Chicopee, Massachusetts, which 
produce and distribute roller                                                           
 5 In view of our conclusion, we do not pass on the Employer™s ar-
gument that a single unit is inappropriate because the Automotive Divi-
sion had become a separate employer 
apart from the Roller Chain Divi-
sion. 
chains, engineering chains, sprockets, power transmission unit 
controls, and automotive timing chain systems. 
The Union has represented employees employed at the Em-
ployer-Petitioner™s Holyoke plant since 1979, when it was certi-
fied as the exclusive collective-bargaining representative for the 
following appropriate unit: 
 All full-time and regular part-time production and mainte-

nance employees, group leaders, and watchmen employed at 
the Employer™s 821 Main Street, Holyoke, Massachusetts lo-
cation, but excluding office clerical employees, technical and 
professional employees, guards and supervisors as defined in 
the Act. 
 At the time of certification, the plant was operated by Acme 
Chain Corporation (Acme), whose assets the Employer-
Petitioner purchased in 1989.  The business operated by Acme 
eventually became known as th
e Employer-Peti
tioner™s Roller 
Chain Division.  In about 1990, the Employer-Petitioner began 
operating its Automotive Division as a startup business at the 
same location.  The Employer-P
etitioner and the Union have 
negotiated three collective-bargaining agreements, each of 

which covers a single bargaining unit of Roller Chain and 
Automotive employees. 
In about November 1996, because of increased volume of 
automotive business, the Employer-Petitioner™s Automotive 
Division was moved to a facil
ity about 5 miles away, in 
Chicopee, Massachusetts.  As a result of that move, the Em-
ployer-Petitioner has petitioned for a severance of the bargain-
ing unit which has historically included employees of both 
divisions.  The Employer-Petitioner seeks to leave the current 
unit description intact, and to create a second bargaining unit 
consisting of all full-time and 
regular part-time production and 
maintenance employees, group 
leaders, and watchmen em-
ployed at the Employer-Pet
itioner™s 106 Longsack Drive, Chicopee, Massachusetts location, excluding office clerical 
employees, technical and profe
ssion employees, guards, super-
visors as defined in the Act, 
and all other employees.  The Un-
ion seeks to leave the composition of the bargaining unit un-
changed by clarifying it to include all full-time and regular 
part-time production and maintenance employees, group lead-
ers and watchmen employed in the Employer-Petitioner™s 
Roller Chain and Automotive Divisions, located in Holyoke 
and Chicopee, Massachusetts. 
The Employer-Petitioner empl
oys about 1025 employees in 
its various divisions nationwide.  Of those, about 336 work in the Holyoke and Chicopee facilities.  The Employer-

Petitioner™s manufacturing operations are divided into indus-
trial products and automotive products.  Its Roller Chain Divi-
sion is one of four divisions within the industrial products 
group, while its Automotive Divisi
on is the sole division within 
the automotive group.  Approximately 150 bargaining unit 
employees work in the Roller Chain Division, while about 79 
work in Automotive.  A genera
l affairs group functions at the corporate level, providing administrative support services such 
as human resources manage
ment and legal advice. 
The Automotive Division is run by Vice President Miya Mi-
yazaki, who reports directly to the president of the corporation.  
Reporting to Miyazaki is Automotive General Manager Mark 
Miller.  Neither Miyazaki nor Miller has responsibilities in the 

Roller Chain Division.  The in
dustrial products group, which 
includes the Roller Chain Division, is headed by Senior Vice 

President for Manufacturing Tad Ichikawa, who reports to the  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  330president and oversees the division general managers.  Craig 
Miller, the vice president and general manager of the Roller 
Chain Division, has no responsibility for the Automotive Divi-
sion.  Each division also has 
its own manufacturing managers, a 
human resources manager, and other managers who report to 
the division vice president. 
Michael Lerner is the Employ
er-Petitioner™s senior vice 
president of administration and finance, treasurer, and general 
counsel.  He reports to Ken Takakura, the Employer-
Petitioner™s president.  Reporting to Lerner are the Employer-
Petitioner™s finance and accounting functions, as well as gen-
eral administrative functi
ons and human resources.  
The overall structure of the Employer-Petitioner™s divisions 
has not changed significantly since 1991, when the Automotive 
Division was in its infancy.  Because the Automotive Division 
was small, however, some empl
oyees and supervisors of the 
Roller Chain Division also had duties in the Automotive Divi-
sion.  For example, some engineering, maintenance, and mate-
rials management personnel had dual functions in the two divi-
sions.  Similarly, Manufacturin
g Manager David Monroe testi-
fied that prior to his move to the Automotive Division in 1993, 

he oversaw the quality assurance 
function for both divisions.  
Currently, no manager or supervisor has responsibilities in both 
divisions. In late 1994, the Employer-Petitioner formed a study group 
to evaluate space needs of its Automotive Division, which at 
that time occupied building B of the Holyoke plant, an attached 
but free-standing addition to the original buildings of the Holy-
oke plant.  The study group was necessitated by new automo-
tive contracts and by the prospect
 of additional contracts, which 
made it clear that the space available in the Holyoke facility 
was not sufficient to handle the future business of the Automo-
tive Division.
1  In order to handle the increased volume, the 
Employer-Petitioner considered 
expanding the existing facility, 
moving to a new facility outside the New England region, or 
relocating within New England.  Because of construction costs 

and production considerations, th
e Employer-Petitioner decided 
to relocate within the region.  
In early 1996, the Employer-Petitioner met with union repre-
sentatives to bargain over the effects of the decision to relocate 
the Automotive Division.  In meetings throughout 1996, the 
Employer-Petitioner unsuccessful
ly sought the Union™s agree-
ment to establish a new bargaining unit consisting only of 
Automotive Division employees.  One of the chief concerns in 
those negotiations was the bi
dding and bumping rights between 
divisions.2  Because those discussions did not result in an 
agreement, the Employer-Petitioner filed this petition. 
In about July 1996, the Employer-Petitioner began moving 
its Automotive Division to Chicopee.  By November 1996, the 
move was complete.  All the automotive machinery used in 
building B was relocated to Chicopee.  In addition, all the 
Automotive Division employees we
re relocated, and they now 
report to the Chicopee facility.  Although the Employer-
Petitioner has hired some additional automotive employees 
since then, it did not add employees at the time of the reloca-
tion.  It is undisputed that the majority of the employees cur-
                                                          
                                                           
1 Since 1991, the Automotive Division has grown from about 8 unit 
employees to the 79 which it currently employs.
2 Under the current and predecessor collective-bargaining agree-
ments, employees in each division 
can bid on vacancies in the other 
divisions.rently working in Chicopee relocated from the Automotive 
Division at the Holyoke facility. 
The Employer-Petitioner™s Ro
ller Chain Division manufac-
tures chain for a variety of industrial uses.  Most of the product 
is stock product which the Employ
er-Petitioner sells to distribu-
tors who then sell it to end-users.  The Roller Chain Division 
manufactures up to 5000 different versions of chain in about 18 
different sizes and sells it to about 1700 customers throughout 
the U.S. and South America.  
The Automotive Division, on the 
other hand, manufactures automo
tive timing chains in only two 
different sizes.  It has only three customers,
3 all automotive 
manufacturers, and each product is made to the specifications 
of the customer.  Virtually all the timing chains produced by 
the Automotive Division are made to order according to the customer™s production schedules, 
rather than for stock.   
The two divisions™ sales forces
 and distribution methods are 
illustrative of the differences between the divisions™ manufac-
turing processes and concerns. 
 The Automotive Division main-
tains an office in Detroit, where its customers are located.  
Based in the Employer-Petitioner™s office there are the automo-
tive sales manager, as well as engineering staff to support the 
sales function and service the needs of the specific customer.  

The sales and marketing managers
 in the Automotive Division 
have no responsibility for selling or marketing Roller Chain 
products.  The Roller Chain Di
vision does not have its own sales and marketing group.  Instead, the sales and marketing 
functions for all of the Employ
er-Petitioner™s industrial groups 
are performed by a single sales and marketing group led by 
Senior Vice President Bob Callahan.  In the Automotive Divi-
sion, most sales are made by customer pickup, since the Em-
ployer-Petitioner manufactures only enough chain every day to 
supply the customers™ manufacturing needs for a single day.  In 
the Roller Chain Division, common carriers move most of the 
product out of the Holyoke plant. 
Until about November 1996, the Automotive Division pur-
chased accounting services from the Roller Chain Division.  

Currently, however, each division has its own accounting func-
tion and prepares its own budget, 
financial reports, payroll, and 
accounts payable.  The Employer-Petitioner™s billing function 

is performed centrally, not onl
y for the Automotive and Roller 
Chain Divisions, but for the Employer-Petitioner™s other divi-
sions, as well. Currently, there is only one service which the Automotive 
Division continues to purchase from
 the Roller Chain Division.  
Because Automotive does not have its own tool room, it pur-
chases some tool sharpening and repair services from Roller 
Chain.  According to Automotive Division Manufacturing 
Manager David Monroe, about 7 or 8 percent of the tool repair 
requirements of the Automotive 
Division are provided by the 
Roller Chain Division, which is 
compensated for the service.  
The rest is outsourced to other vendors.  Neither division pro-
vides any other products or services to the other.
4 While the Employer-Petitioner has a centralized labor rela-
tions structure, its day-to-day
 human resources functions are 
performed locally.  Although the Roller Chain Division for-

merly provided human resources management to the Automo-
 3 Two of those customers, General Motors and Nissan, account for 
98 percent of the Automotive Division™s business. 
4 Monroe also testified that the 
Automotive Division recently shared 
Roller Chain™s sorting machine becau
se of a problem with its own 
machine, and that Automotive rece
ntly performed some specialized 
metal finishing for Roller Chain.  
 U.S. TUSBAKI, INC. 331tive Division,
5 each division now has its own human resources 
manager, who reports not to the corporate human resources 
director, but to the general manager of that division.  Each has responsibility for filling job vacancies, hiring employees, and 
adjusting grievances, but only in the division in which he 
works. 
The human resources managers
 receive support and advice from the general affairs group, which includes Michael Lerner, 
the senior vice president of administration and finance, treas-
urer, and general counsel.  Lerner has been involved in the 
negotiation of all three contracts between the Employer-
Petitioner and the Union, but he testified that he acts in an advi-
sory capacity, not as the final decisionmaker.  Lerner did not 
identify which Employer-Petitioner official has the final author-
ity in contract negotiations, at wh
ich each division is also repre-
sented.  During the most recen
t negotiation, however, he was 
consulted by telephone before 
the Employer-Petitioner repre-
sentatives would agree to the fi
nal proposal.  Roll
er Chain Vice President and General Manager Craig Miller testified that, al-
though he has the authority to eff
ectuate labor relations policies 
for his division, he usually consu
lts with Lerner or some other 
individual in the corporate office before doing so.
6   
In their early stages, grievances
 are handled in the division in 
which they arise, with no input
 from the other division, and little input from the corporate office.  Lerner testified that his 

involvement in the grievance pro
cedure is limited to the third 
step, the step before arbitration, where his role as general coun-
sel necessitates his 
involvement.  He does not draft the Em-ployer-Petitioner™s third-step response, but stated that he ex-
pects to review the draft of the third-step response in order to 
provide effective legal advice in 
preparation for arbitration.   
With few exceptions, all ba
rgaining unit employees have 
identical terms and conditions of employment, regardless of 
which division they work in.  Because they are subject to the 
same collective-bargaining agreement, their wage scales and 
benefits are the same.  Under that contract, Roller Chain Divi-
sion employees have an incentive program involving piece 
work bonuses, which Automotive employees do not share.  
First-shift employees have different starting times at the two 
plants, but that was true before the move to Chicopee, as well.  
The two divisions have, on occas
ion, observed holidays differ-
ently with the Union™s agreement.
Since the move to Chicopee, there have been a handful of 
permanent transfers, but no temporary ones.  The parties™ col-
lective-bargaining agreement permits employees in either divi-
sion to bid on job openings in the other division.
7  As a result of 
this provision, about five or 
six employees have permanently 
transferred from the Roller Chain Division to the Automotive 
Division since November 1996.8  Even though the parties™ col-                                                          
                                                                                             
5 In October 1996, Dan Boyle became the first human resources 
manager in the Automotive Division. He was promoted from a position 
in the Roller Chain Division.6 Not all negotiations with the Unio
n require corporate involvement.  
In the summer of 1996, when the parties attempted to bargain over the 

Employer-Petitioner™s proposal to sever the unit, negotiations were 
conducted between the Union and mana
gement representatives of the 
two divisions, with no corporate participation.  At those meetings, the 
parties discussed such issues as bumping and bidding between divi-
sions, but reached no agreement, necessitating this proceeding.
7 In accordance with the contract, there is only one seniority list for 
the two divisions.8 Monroe testified that there also may have been one employee who 
has transferred from Automotive to 
Roller Chain.  Most employees in 
lective-bargaining agreement permits the Employer-Petitioner 
to transfer employees at its discretion, no employee has been 
temporarily reassigned to the ot
her division since the Automo-
tive Division moved to Chicopee.
9  Even before the move to 
Chicopee, however, temporary reassignments between divi-
sions were, at most, sporadic.10  According to Miller and Union 
witness Donald Laverdiere, the 
two divisions operated as essen-
tially independent operations even before the relocation of the 
Automotive Division. Employees in the two divisions 
have little contact with one 
another.  Monroe testified that employees are not moved from 
one division to the other when th
ere are staff shortages, except 
in the one instance described above.  Additionally, in about 
October or November 1996, the Employer-Petitioner conducted 
a joint safety training program at the Chicopee facility for about 

6Œ10 employees.  There was no testimony as to whether bar-
gaining unit employees from the two divisions interact in the 
process of the tool repairs performed at Holyoke for the Auto-
motive Division.  
Discussion 
Unit clarification is appropriate for resolving, inter alia, am-
biguities concerning the unit placement of employees in his-
torical bargaining units followi
ng a reorganization of an em-
ployer™s operations.
.11  In ﬁcompelling circumstances,ﬂ the 
Board will clarify an historical unit into two units where the 
historical unit is no longer appr
opriate because of recent sig-
nificant changes.
12  Where the changes are not recent or signifi-
cant, the Board will not disturb the parties™ collective-
bargaining history. 
I find that clarification is not warranted in this case because, 
while the Automotive and Roller Chain operations are essen-
tially independent, this is not a 
result of any recent, significant 
changes in operation.  Rather, the two divisions operated inde-
pendently even before the Automotive Division moved to 
Chicopee, and any further severing of the operations since then 
is not substantial.   
In their briefs, the parties urge me to analyze this case under 
Gitano Distribution Center, 308 NLRB 1172 (1992), an unfair 
labor practice case concerning th
e bargaining obligation of an 
employer following a relocation of employees.
13  While the 
Board has held that the 
Gitano analysis may be applied to a unit 
 the Automotive Division started in the Roller Chain Division.  Em-
ployee Donald Laverdiere, who has wo
rked in both divisions, testified 
that working in Roller Chain genera
lly qualifies employees to work in 
Automotive, and that there is little additional training for employees 
who transfer to Automotive.  
9 Monroe testified that, in 
November 1996, during a production 
shutdown in the Roller Chain Divisi
on, the Employer-Petitioner posted 
temporary openings in the Automotive Division in order to fill vacation 

slots during Thanksgiving week.  Four Roller Chain employees bid on 

those slots and worked 3 days in Automotive.
10 Roller Chain General Manager Craig Miller testified that, before 
the move to Chicopee, shipping employees may have been reassigned 
between divisions on an infrequent 
basis, but he could not recall any 
specific instances of such transfers.
11 Armco Steel Co.
, 312 NLRB 257 (1993).
12 Rock-Tenn Co.
, 274 NLRB 772, 773 (1985).
13 The Employer-Petitioner argues that 
Gitano creates a presumption 
that the new facility is a separate unit, and that the Union has not rebut-
ted that presumption.  The Union agrees that, under 
Gitano, such a 
presumption is created, but contends
 that it has successfully rebutted 
the presumption.
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  332clarification,
14 I find such an analysis inappropriate here.  
Gi-tano involved a relocation of represented employees to a plant 
where they were merged with unrepresented employees.  The 
issue before the Board was whether the represented and unrep-
resented employees at the new facility together constituted a 
new unit.  Here, there are no unr
epresented employees involved 
in the relocation to Chicopee.  Instead, the Employer-Petitioner 
simply transferred its entire Automotive operation, including all 
equipment, management, and empl
oyees, to a new facility be-
cause of space considerations.  Unlike 
Gitano and Armco, there 
are no issues here of merging unrepresented employees with 
represented employees without th
eir consent.  Significantly, 
there is no dispute over whether the represented employees at 
the new plant constitute a majority, and so the issue the Board 

set out to resolve in 
Gitano is absent.
In order to overcome a long bargaining history, the Board 
requires a petitioner to demonstrate that changes in the bargain-
ing unit are both recent and subs
tantial.  Here, the Employer-
Petitioner has not shown either.  While the relocation of the 
Automotive Division was recent, it was not the event which 
created the autonomy of the two operations.  Rather, as Roller 
Chain Division General Manager Craig Miller admitted, the 
two divisions were operating i
ndependently long before the 
move to Chicopee.  Moreover, the changes occurring in No-
vember 1996 were not substantial.  Indeed, besides the geo-graphical relocation to a site only 5 miles from the Holyoke 
plant, the only evidence of change was in the appointment of a 
human resources manager for the Automotive Division.
In Lennox Industries
, 308 NLRB 1237 (1992), the Board 
found that recent, substantial changes in the employer™s corpo-
rate structure justified clarifying 
an historical unit consisting of 
manufacturing employees 
and sales and distribution employees.  
There, the employer centralized 
its sales and distribution opera-
tions, relocated all its sales and distribution employees to cor-
porate headquarters, and eliminated all management positions 
related to the sales and distribution functions.  In so doing, the Board held, the employer eliminated any community of interest 
its manufacturing and sales a
nd distribution employees may 
have shared before the reorganization.
15  In particular, the 
Board noted that the human res
ources and labor relations func-
tions, which had been common to the two groups of employees 
before the reorganization, were 
now entirely separate.  Id. at 
1239.  Similarly, in 
Rock-Tenn Co
., supra, the Board clarified an 
historical unit of paper mill 
employees and partition plant em-
ployees into two units following the sale of the operations to 
                                                          
                                                           
14 Armco Steel Co
., supra.
15 The Board stated that ﬁthe only
 remaining shared community of 
interest between [the manufacturing employees and the sales and distri-
bution employees] are the common 
terms and conditions of employ-
ment set forth in the collective-ba
rgaining agreement, and the common 
overall control at the highest corporate level.ﬂ  Id. at 1238.
separate divisions of the Rock-T
enn company.  Both before and 
after the sale of the operations, the two divisions had entirely 
separate and independent manuf
acturing operations, with no 
employee interchange, no common 
supervision or management, and no common control of labor relations.  The Board con-
cluded that the historical bargaining unit of employees of both 
plants was no longer appropriate, and disregarded the 14-year 
bargaining history.  In so finding, the Board noted that although 
the plants™ operations were essentially independent before the 
sale, any ﬁfactors of commonalityﬂ that existed before the sale, 
such as centralized labor relations, were completely eliminated 
by the sale of the plants to two different corporations.
16Like the two plants in 
Rock-Tenn
, the Automotive and Roller 
Chain Divisions operated essentia
lly independently before the 
move to Chicopee, and they ha
ve continued to operate inde-
pendently since.  In this case,
 however, the factors of common-
ality that existed before the re
location, although they may be 
few, continue to exist following the move.  The Employer-
Petitioner, unlike the Rock-Tenn company, continues to have 
centralized labor relations and corporate control.  The Em-
ployer-Petitioner continues to permit Roller Chain employees 
to bid on vacancies in the Automotive Division and has trans-
ferred about a half dozen employees in this manner since No-
vember 1996.  The great majori
ty of Automotive employees 
once worked in the Roller Chain Division, received their train-
ing there, and, thus, have skills similar to their Roller Chain 
counterparts.  Even when it was 
not contractually required to do 
so, the Employer-Petitioner permitted Roller Chain employees 

to transfer temporarily to the Automotive Division during a 
plant shutdown.  Thus, the comm
unity of interest shared by 
Roller Chain and Automotive employees before the relocation, 

however insubstantial, has not been significantly altered by the 
move.  As noted above, the only 
real change made in connec-
tion with the relocation, other than the geographical one, was 

the addition of a human resources manager for the Automotive 
Division.  Those changes are not so substantial as to negate the 
existing community of interest
 among unit employees and ren-
der the unit inappropriate.
17Accordingly, based upon all the foregoing and the record as 
a whole, I conclude that the changes which occurred in No-
vember 1996 are not so substantial as to warrant clarification of 
the longstanding bargaining unit. 
  16 Rock-Tenn
, 274 NLRB at 773.
17 I note that the geographical proximity of the two facilities supports 
a finding that the single unit remains appropriate. 
 